Citation Nr: 1808755	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-32 896	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for strokes.

2.  Entitlement to service connection for major head injury.

3.  Entitlement to service connection for blood poisoning.

4.  Entitlement to service connection for severe ear infections.

5.  Entitlement to service connection for residuals of tonsillectomy.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for status post gall bladder removal.

8.  Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicide agents.

9.  Entitlement to a compensable evaluation for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to July 1963, from August 1990 to October 1990, and from November 1990 to December 1990.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1959 to July 1963, from August 1990 to October 1990, and from November 1990 to December 1990.

2.  On January 10, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant [, through his/her authorized representative,] has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


